UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
‘ Criminal No. 3:CR-17-299
V.
“(JUDGE MARIANI)
JOSE LUIS GONZALEZ, SR.,
MEMORANDUM OPINION

 

Defendant Jose Luis Gonzalez, Sr., (‘Defendant” “Gonzalez’) filed eight pretrial
motions which are ripe for disposition: 1) Motion to Compel Disclosure of Confidential
Informant (Doc. 89); 2) Motion for Discovery Pursuant to Rule 16 (Doc. 90); 3) Motion for
Pre-Trial Hearing to Determine Existence of Conspiracy (Doc. 91); 4) Motion for Grand Jury
Transcripts Pursuant to Rule 6(e)(3)(E)(i) (Doc. 92); 5) Motion for Disclosure and Limiting
Instruction Pursuant to Rules of Evidence 404(b) and 609 (Doc. 93); 6) Motion for
Disclosure Pursuant to Rule of Evidence 807 (Doc. 94); 7) Motion for Bill of Particulars
(Doc. 95); and, 8) Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Rules of
Criminal Procedure (Doc. 96).

Defendant filed the same motions in Criminal Case No. 3:CR-17-298, Docket
Numbers 215-222. For the sake of clarity, the Court will separately address the motions
filed in the above-captioned matter. In support of his pending motions, Defendant filed one

brief addressing all motions. (Doc. 97.) Likewise, the Government filed a consolidated brief

 

 

 
in response. (Doc. 102.) Defendant did not file a reply brief and the time for doing so has
passed.!
I. BACKGROUND

On October 3, 2017, a federal Grand Jury sitting in Scranton, Pennsylvania, returned
two separate indictments charging Jose Luis Gonzalez, Sr., and others with drug distribution
crimes. The Indictment docketed at 3:CR-17-299 charges Gonzalez with conspiracy to
distribute, and possess with intent to distribute cocaine in violation of 21 U.S.C. § 846.
(Doc. 1.) Others charged in the Indictment are Curtis Lovell, Nicole Judian Hernandez-
Toro, and Maiquel Felipe. (/d.)

I. | PENDING MOTIONS

A. Motion to Compel Disclosure of Confidential Informant

With his Motion to Compel Disclosure of Confidential Informant (Doc. 89), Defendant
asserts that he is entitled to the disclosure of information pertaining to any and all
confidential informants in this case pursuant to Roviaro v. United States, 353 U.S. 53

(1957). (Doc. 97 at 2.) The Government responds that “[a]bsent a proffer by the defense

 

1 Patrick J. Best, Esquire, filed the pending motions and supporting brief on Defendant's behalf. On June
21, 2018, the Court granted Mr. Best's motion to withdraw as Defendant's attorney (Docs. 103, 105) and
James T. Moriarity, Esquire, entered his appearance for Defendant (Doc. 104). Thereafter, Mr. Moriarity
filed several motions seeking extensions of time to reply to the Government's opposition to the pending
motions. (Docs. 110, 114, 116.) With his third motion, Mr. Moriarity informed the Court that he had met
with Government counsel to discuss all aspects of this case and he was ‘still in the process of obtaining
and reviewing all discovery materials issued to prior counsel in order to have a complete review of all
issues presented in the case.” (Doc. 116 ]8.) In granting Defendant's third motion for extension of time
on August 22, 2018, the Court allowed Defendant to file his reply no later than September 20, 2018, and
advised that no further extension of time to file a reply brief would be granted. (Doc. 117 at 2.)

2

 

 

 

 
as to the specific and articulable need for such identity information,” the Court should deny
the motion. (Doc. 102 at 5.) The Court concludes the motion is properly denied.
In Roviaro, the United States Supreme Court addressed whether the district court

had committed reversible error when it allowed the Government to refuse to disclose the

 

 

identity of an undercover employee “who had taken a material part in bringing about the
possession of certain drugs by the accused, had been present with the accused at the
occurrence of the alleged crime, and might be a material witness as to whether the accused
knowingly transported the drugs as charged.” 353 U.S, at 55. The Court concluded that,
under the circumstances presented, the district court’s decision was reversible error. Id.
The Court laid the following groundwork for its consideration of the issue:

What is usually referred to as the informer's privilege is in reality the
Government's privilege to withhold from disclosure the identity of persons who
furnish information of violations of law to officers charged with enforcement of
that law. Scher v. United States, 305 U.S. 251, 254, 59 S.Ct. 174, 176, 83 L.Ed.
151: In re Quarles and Butler, 158 U.S. 532, 15 S.Ct. 959, 39 L.Ed. 1080; Vogel
v. Gruaz, 110 U.S. 311, 316, 4 S.Ct. 12, 14, 28 L.Ed. 158. The purpose of the
privilege is the furtherance and protection of the public interest in effective law
enforcement. The privilege recognizes the obligation of citizens to
communicate their knowledge of the commission of crimes to law-enforcement
officials and, by preserving their anonymity, encourages them to perform that
obligation.

The scope of the privilege is limited by its underlying purpose. Thus,
where the disclosure of the contents of a communication will not tend to reveal
the identity of an informer, the contents are not privileged. Likewise, once the
identity of the informer has been disclosed to those who would have cause to
resent the communication, the privilege is no longer applicable.

 

A further limitation on the applicability of the privilege arises from the
fundamental requirements of fairness. Where the disclosure of an informer's

3
identity, or of the contents of his communication, is relevant and helpful to the
defense of an accused, or is essential to a fair determination of a cause, the
privilege must give way. In these situations the trial court may require
disclosure and, if the Government withholds the information, dismiss the action.

Three recent cases in the Courts of Appeals have involved the identical
problem raised here—the Government's right to withhold the identity of an
informer who helped to set up the commission of the crime and who was
present at its occurrence. Portomene v. United States, 5 Cir., 221 F.2d 582;
United States v. Conforti, 7 Cir., 200 F.2d 365; Sorrentino v. United States, 9
Cir., 163 F.2d 627. In each case it was stated that the identity of such an
informer must be disclosed whenever the informer's testimony may be relevant
and helpful to the accused's defense.

Roviaro, 353 U.S. at 59-62. The Court declined to adopt a fixed rule as to when disclosure
is justifiable. Noting that the problem required “balancing the public interest in protecting the
flow of information against the individual's right to prepare his defense,” the Court found that
a proper balance depends “on the particular circumstances of each case, taking into
consideration the crime charged, the possible defenses, the possible significance of the
informer's testimony, and other relevant factors.” /d. at 62.

‘The first step in determining whether the identity of an informant must be disclosed
is to ascertain what need, if any, the defendant has alleged for disclosure. The burden is on
the defendant to show the need for disclosure.” United States v. Jiles, 658 F.2d 194, 197
(3d Cir. 1981) (citations omitted). Jiles noted that the type of case plays a role in the
application of the test:

When applying this test, one of three types of cases may emerge. See Suarez

v. United States, 582 F.2d 1007, 1011 (5th Cir. 1978). First, the court may be

presented with an extreme situation, such as that in Roviaro itself, in which the
informant played an active and crucial role in the events underlying the

4

 

 
defendant's potential criminal liability. In these cases, disclosure and
production of the informant will in all likelihood be required to ensure a fair trial.
See, e. g., United States v. Silva, 580 F.2d 144, 146-47 (5th Cir. 1978). But see
United States v. Day, 384 F.2d 464, 468 (3d Cir. 1967) (McLaughlin, J.,
concurring) (Active participation should not be deciding factor in disclosure
decision). At the other end of the spectrum, are the cases in which the informant
was not an active participant or eyewitness, but rather a mere tipster. In such
cases, courts have generally held that the informant's identity need not be
disclosed. See, e. g., United States v. Moreno, 588 F.2d 490, 494 (5th Cir.
1978), cert. denied, 441 U.S. 936, 99 S.Ct. 2061, 60 L.Ed.2d 666 (1979). A
third group of cases falls between these two extremes and it is in this group
that the balancing becomes most difficult.

 

 

Jiles, 658 F.2d at 196-97.
Here the Government avers that the investigation of the instant matter was not
dependent on confidential informants:

the genesis and basis for the instant investigation were communications
intercepted by investigators “up” on a Title Ill intercept of one of Gonzalez's
sources of supply for cocaine located in the District of Connecticut. That is to
say, the instant investigation started as the result of Gonzalez having been
intercepted making “dirty” calls on the Connecticut wire. As is made clear in
the affidavit in support of interceptions of Gonzalez’s cellular telephones, part
of the justification for the request to “go up” on Gonzalez’s telephones was that
the government did not currently have a confidential source or informant to
utilize as against Gonzalez and his drug trafficking organization.

 

 

 

(Doc. 102 at 4 (citing Affidavits in Support of Title III Wiretap Applications).) Noting that it is
not foreclosing the possible use of “historical” confidential informants at trial, the
Government asserts that the origins of the investigation indicate that disclosure of an
informant's identity or the contents of his or her communications would not likely be helpful

to the defense of the accused. (/d.)
Given the Government's undisputed description of the origin of the investigation, this
appears to be a situation where any “historical” confidential informant was not an active
participant or eyewitness, in which case courts have generally held that the informant's
identity need not be disclosed. Jiles, 658 F.2d at 197. Moreover, Defendant has not
provided the required specified need for disclosure as is his burden. Defendant was given
ample opportunity to specifically articulate the need for the requested disclosure and did not
do so. See supran.1. Therefore, the Court concludes Defendant has not satisfied his
burden of showing the need for the disclosure of the confidential informant and this motion
is properly denied.

B. Motion for Discovery Pursuant to Rule 16

With his Motion for Discovery Pursuant to Rule 16 (Doc. 90), Defendant requests
that the Court issue an order “requiring the Government to provide all material required by
Rule 16(a) on a continuing basis.” (Doc. 90 at 1.) The Government responds that “it is well
aware of its obligation under Federal Rules of Criminal Procedure, Rule 16, and as admitted
to in his motion and brief has provided Gonzalez with discoverable material herein. . . .
Additionally, this Court's Pretrial Order of October 6, 2017, already defines the parties’
obligations related to discovery.” (Doc. 102 at 5-6.) As Defendant has not disputed the
Government's asserted compliance with Rule 16 and the Court’s October 6, 2017, Order
(Doc. 33), the Court concludes that no further order is required and the motion is properly

denied.

 
C. Motion for Pre-Trial Hearing to Determine Existence of Conspiracy

With his Motion for Pre-Trial Hearing to Determine Existence of Conspiracy (Doc.
91), Defendant contends that Federal Rule of Evidence 104 requires that the determination
of the admissibility of a co-conspirator’s declarations must be made preliminarily and a
pretrial hearing is the preferred method of making the determination. (Doc. 97 at 11
(citations omitted).) The Government responds that a pretrial hearing to determine the
admissibility of co-conspirator statements is not mandated and the admissibility of such
statements may be properly made at trial. (Doc. 102 at 7 (citations omitted).)

As noted by the Government, a pretrial hearing to determine the existence of a
conspiracy is called a “James hearing” and whether to hold such a hearing is left to the
discretion of the trial judge. (Doc. 102 at 7-9 (citing United States v. Gambino, 926 F.2d
1355, 1360-61 (3d Cir. 1991); United States v. Ammar, 714 F.2d 238, 246 (3d Cir.), cert.
denied, 464 U.S. 936, 104 S.Ct. 344, 78 L.Ed.2d 311 (1983); United States v. Continental
Group, Inc., 603 F.2d 444, 456 (3d Cir.1979)).) Based on the undisputed concems about a
James hearing expressed by the Government (see Doc. 102 at 10-12) and basic concerns
of administrative efficiency and judicial economy, the Court will deny Defendant's motion
and permit the Government to prove at trial the evidence necessary to admit co-

conspirators’ statements.

 
D. Motion for Grand Jury Transcripts Pursuant to Rule 6(e)(3)(E)(i)

With his Motion for Grand Jury Transcripts Pursuant to Rule 6(e)(3)(E)(i) (Doc. 92),
Defendant states that he is entitled to the disclosure of Grand Jury transcripts which are
necessary to effectively prepare his defense. (Doc. 97 at 16.) The Government responds
that disclosure of grand jury transcripts is covered by 18 U.S.C. § 3500, the Jencks Act,
and, contrary to that act, Defendant has failed to show any particularized need for advanced
disclosure. (Doc. 102 at 13.)

The Jencks Act states: “No statement or report in the possession of the United
States which was made by a Government witness ... shall be the subject of subpoena,
discovery, or inspection until said witness has testified on direct examination in the trial of
the case.” 18 U.S.C. § 3500(a) (emphasis added). The term “statement” includes a
statement made by a witness to a grand jury. 18 U.S.C. § 3500(e). Rule 6 of the Federal
Rules of Criminal Procedure provides in pertinent part that “[t]he court may authorize
disclosure--at a time, in a manner, and subject to any other conditions that it directs--of a
grand-jury matter . . . preliminarily to or in connection with a judicial proceeding.” Fed. R.
Crim. P. 6(e)(3)(E)(i).

Pursuant to this authority, Defendant is not entitled to any disclosure of Grand Jury
transcripts until after a grand jury witness testifies on direct examination and he cites no
authority to support such a proposition. While a district court has discretion to order such

disclosure pursuant to Rule 6, a defendant must make a particularized prima facie showing

 

 

 
that such material exists. United States v. Sanchez-Gonzalez, 294 F.3d 563, 568 (3d Cir.
2002). Here Defendant has not done so and, therefore, his motion is properly denied.

E. Motion for Disclosure and Limiting Instruction Pursuant to Rules of Evidence

404(b) and 609

With his Motion for Disclosure and Limiting Instruction Pursuant to Rules of Evidence
404(b) and 609 (Doc. 93), Defendant asserts that “he is entitled to receive from the
Government pre-trial notice of any other crimes, wrongs, or acts the Government intends to
introduce at trial.” (Doc. 97 at 17.) As with his Motion for Discovery Pursuant to Rule 16
(Doc. 90), Defendant essentially asks the Court to issue an order directing the Government
to follow federal rules. See supra p. 6. Adherence to all applicable Federal Rules of
Evidence is required and anticipated. In the absence of an assertion that the Government
has failed to comply with a specific rule or identification of a dispute on a particular issue
relevant to the cited rules, the Court will deny Defendant's motion.?

F. Motion for Disclosure Pursuant to Rule of Evidence 807

With his Motion for Disclosure Pursuant to Rule of Evidence 807 (Doc. 94),
Defendant states he is entitled to receive notice of the Government's intent to use hearsay
statements under Rule 807. (Doc. 97 at 20.) The Government responds that is it aware of
the notice requirements of Federal Rule of Evidence 807. (Doc. 102 at 19.) As stated

above, the Court requires and anticipates compliance with the Federal Rules of Evidence.

 

2 In his supporting brief, Defendant does not discuss the request for a limiting instruction sought in his
motion. (Doc. 93 J 3; Doc. 97 at 16-17.) Therefore, the Court does not discuss this aspect of his motion.

9

 
Because Defendant identifies no indication that the Government has not or will not proceed
as anticipated, his motion will be denied.
G. Motion for Bill of Particulars

With his Motion for Bill of Particulars (Doc. 95), Defendant states that the
“allegations in the Indictment are not sufficiently specific as to time, place, and individuals
involved to allow the Defendant to prepare his defense and to afford him the opportunity for
a fair trial,” and, therefore, pursuant to Rule 7 of the Federal Rules of Criminal Procedure,
he seeks an order compelling the Government to provide the particulars requested. (Doc.
97 at 24.) The Government responds that “a prerequisite to finding that a bill of particulars
is warranted in the instant case is the determination that the Indictment alone is insufficient
to inform the defendant of the nature of the charges” and that is not the case here: “The fact
that there are defined time lines for the crimes charged in the Indictments, together with the
fact that Gonzalez is charged with the distribution of defined controlled substances with
expressly named individuals is specific enough to inform Gonzalez of the nature of the
charges.” (Doc. 102 at 19-20.) For the reasons discussed below, Defendant’s motion will
be denied.

Rule 7 of the Federal Rules of Criminal Procedure provides in relevant part that “[t]he
indictment or information must be a plain, concise, and definite written statement of the
essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). The rule further

provides that “[t]he court may direct the government to file a bill of particulars. The

10

 
defendant may move for a bill of particulars before or within 14 days after arraignment or at
a later time if the court permits.” Fed. R. Crim. P. 7(f).

The Indictment in this case does not provide extensive information about the offense
charged, but it provides the date range of the offense, the substance at issue, and the
names of co-conspirators. (See Doc. 1.) At this stage of the proceedings, Defendant has
received additional information through the ongoing discovery required by Rule 16 of the
Federal Rules of Criminal Procedure. As noted by the Government, compliance with the
discovery provisions of Rule 16 “obviates the necessity for a bill of particulars." (Doc. 102 at
23 (citing United States v. Geise, 597 F.2d 1170, 1180 (9th Cir.), cert. denied, 444 U.S. 979
(1979); United States v. Deerfield Spec. Papers, Inc., 501 F.Supp. 796, 809 (E.D. Pa.
1980)).) Although Defendant stated in his supporting brief that, as of the filing of the brief,
“the Government has failed to provide meaningful discovery” (Doc. 97 at 22-23), the Court
has no indication that ongoing discovery has been inadequate, particularly given current
counsel's independent assessment of discovery materials and review of the issues
presented in the case and his failure to file a reply brief. See supran.1. On this basis, the
Court concludes Defendant has not shown the need for a bill of particulars and the Court
will deny the motion.

H. Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Rules of
Criminal Procedure

With his Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Rules of

Criminal Procedure (Doc. 96), Defendant asserts that he is entitled to the disclosure of

11

 

 

 
expert witnesses the Government intends to use in its case-in-chief at trial. (Doc. 97 at 24.)
The Government responds that it “is aware of and acknowledges its obligations under
Federal Rules of Criminal Procedure, Rule 16(a)(1)(G) and will comply with the same.”
(Doc. 102 at 24.) As stated previously, the Court requires and anticipates adherence to all
applicable rules. In the absence of evidence that the Government has not or does not
intend to comply with Rule 16(a)(1)(G), the Court will deny Defendant's motion.
Ill. CONCLUSION
For the reasons set out above, Defendant's pretrial motions (Docs. 89-96) will be

DENIED. An appropriate Order is filed simultaneously with this Memorandum Opinion.

 

 

Robert D. Mariani
United States District Judge

12
